 



EXHIBIT 10.3
NOTICE OF GRANT OF RESTRICTED STOCK UNIT AWARD
WHEELING-PITTSBURGH CORPORATION
2003 MANAGEMENT STOCK INCENTIVE PLAN
Participant:[______]
Grant Date:[______]
Total Number of Restricted Stock Units: [______]
TIME-BASED AWARDS
Units: [______]
Vesting Schedule: The Units shall be deemed vested and no longer subject to
forfeiture in accordance with the following schedule:
Units Vested

                          Vesting Date   Annual Grant   Transition Grant   Total
 
                       
 
                       
 
                       
Total
                       

PERFORMANCE-BASED AWARDS
Target Units: [______]
Performance Cycle: [______]
Performance Measure: The table below indicates the number of Units that shall be
deemed vested and no longer subject to forfeiture on [______] based on the level
of performance of WPSC stock relative to the Dow Jones Steel Index for the three
year performance cycle:

                              WPSC TSR/   Performance   Percent of   DJ Steel
Index   Level   Shares Earned   Shares
 
  Below Threshold         0 %        
 
  Threshold         50 %        
 
  Target         100 %        
 
  Maximum         150 %        

Forfeiture: The Units are subject to forfeiture in the event of your termination
of employment with the Company in accordance with the Plan and Agreement.
By signing below, the Participant agrees that the Units are granted under and
governed by the terms and conditions of the Wheeling-Pittsburgh Corporation 2003
Management Stock Incentive Plan and the Award Agreement.

 



--------------------------------------------------------------------------------



 



                  Participant       Wheeling-Pittsburgh Corporation
 
               
 
          By:                  
 
               
 
          Title:    
 
               
 
               
Date:
          Date:    
 
               

-2-



--------------------------------------------------------------------------------



 



RESTRICTED STOCK UNIT AWARD AGREEMENT
          The parties to this Restricted Stock Unit Award Agreement (this
“Agreement”) are Wheeling-Pittsburgh Corporation (the “Company”), and the person
identified in the attached Notice of Grant of Restricted Stock Unit Award (the
“Participant”).
          The Board of Directors (the “Board”) of the Company has authorized and
approved the Wheeling-Pittsburgh Corporation 2003 Management Stock Incentive
Plan, as amended and restated effective March 10, 2006 (the “Plan”). The Plan,
in part, provides for the grant of Stock Units subject to certain restrictions
and other terms set forth in the Plan and the applicable Award Agreement.
Pursuant to the Plan, the Committee has approved an award to the Participant of
restricted Stock Units on the terms and subject to the conditions set forth in
the Plan and in this Agreement.
          NOW, THEREFORE, the parties, intending to be legally bound, agree as
follows:

1.   RESTRICTED STOCK UNITS

     1.1 Grant of Restricted Stock Units.
          (a) As of the Grant Date set forth in the Notice of Grant, the Company
grants to the Participant the number of Restricted Stock Units set forth in the
Notice of Grant (the “Units”), which represent shares of the Company’s common
stock, par value $.01 per share (“Common Stock”). The Units are subject to the
restrictions set forth in Section 1.2 of this Agreement, the terms and
conditions of the Plan and the other terms and conditions contained in this
Agreement.
          (b) The Units granted under this Agreement shall be reflected in a
bookkeeping account maintained by the Company during the Restricted Period. If
and when the restrictions set forth in Section 1.2 expire in accordance with the
terms of this Agreement, and upon the satisfaction of all other applicable
conditions as to the Units, such Units (and any related Dividend Units described
in Section 1.1(c) below) not forfeited pursuant to Section 1.4 hereof shall be
settled in cash or shares of Common Stock as provided in Section 1.1(e) of this
Agreement and otherwise in accordance with the Plan.
          (c) With respect to each Unit, whether or not vested, that has not
been forfeited (but only to the extent such award of Units has not been settled
for cash or Common Stock), the Company shall, with respect to any cash dividends
paid on the Common Stock, accrue and credit to the Participant’s bookkeeping
account a number of Units having a Fair Market Value as of the date such
dividend is paid equal to the cash dividends that would have been paid with
respect to such Unit if it were an outstanding share of Common Stock (the
“Dividend Units”). These Dividend Units thereafter shall (i) be treated as Units
for purposes of future dividend accruals

-3-



--------------------------------------------------------------------------------



 



pursuant to this Section 1.1(c); and (ii) vest in such amounts (rounded to the
nearest whole Unit) at the same time as the Units with respect to which such
Dividend Units were received. Any dividends or distributions on Common Stock
paid other than in cash shall accrue in the Participant’s bookkeeping account
and shall vest at the same time as the Units in respect of which they are made
(in each case in the same form, based on the same record date and at the same
time, as such dividend or other distribution is paid on such Common Stock).
          (d) The Company’s obligations under this Agreement (with respect to
both the Units and the Dividend Units, if any) shall be unfunded and unsecured,
and no special or separate fund shall be established and no other segregation of
assets shall be made. The rights of Employee under this Agreement shall be no
greater than those of a general unsecured creditor of the Company. In addition,
the Units shall be subject to such restrictions as the Company may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which Common Stock is then
listed, and any applicable federal or state securities law.
          (e) Except as otherwise provided in this Agreement, settlement of the
Units in accordance with the provisions of this Section 1.1(e) shall be
delivered as soon as practicable after the end of the Restricted Period, and
upon the satisfaction of all other applicable conditions as to the Units
(including the payment by the Participant of all applicable withholding taxes).
At such time, the Company shall deliver to the Participant one share of Common
Stock (or cash equal to the Fair Market Value of one share of Common Stock) for
each Unit. The Units so payable to the Participant shall be paid solely in
shares of Common Stock, solely in cash based on the Fair Market Value of the
Common Stock (determined as of the first business day next following the last
day of the Restricted Period), or in a combination of the two, as determined by
the Committee in its sole discretion.
     1.2 Restrictions.
          (a) The Participant shall have no rights as a stockholder of the
Company by virtue of any Unit unless and until such Unit vests and resulting
shares of Common Stock are issued to the Participant:
          (b) None of the Units may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the Restricted Period, except as may
be permitted by the Plan or as otherwise permitted by the Committee in its sole
discretion or pursuant to rules adopted by the Committee in accordance with the
Plan.
          (c) Any attempt to dispose of the Units or any interest in the Units
in a manner contrary to the restrictions set forth in this Agreement shall be
void and of no effect.
     1.3 Restricted Period and Vesting. The “Restricted Period” is the period
beginning on the Grant Date and ending in accordance with the Vesting Schedule
or the Performance Cycle, as applicable, set forth in the attached Notice.
Subject to the provisions contained in Section 1.4, 1.5 and 1.6, the Units shall
be deemed vested and no longer subject to forfeiture under Paragraph

-4-



--------------------------------------------------------------------------------



 



1.4 upon expiration of the Restricted Period, and the satisfaction of all other
applicable conditions, as to the Units (including the payment by the Participant
of all applicable withholding taxes). For purposes of clarification, a Change of
Control during the Restricted Period shall not accelerate or otherwise affect
the vesting of the Units, except to the extent the Committee otherwise exercises
its discretion as provided under Section 1.6 of this Agreement with regard to
any such Change of Control.
     1.4 Forfeiture.
          Subject to Section 1.6 hereof, if during the Restricted Period (i) the
Participant’s employment with the Company, its Affiliates and/or its
subsidiaries is terminated for any reason, including termination by reason of
resignation, (ii) there occurs a material breach of this Agreement by the
Participant or (iii) the Participant fails to meet the tax withholding
obligations described in Section 1.5(b) hereof, all rights of the Participant to
the Units that have not vested in accordance with Section 1.3 as of the date of
such termination shall terminate immediately and be forfeited in their entirety.
     1.5 Withholding.
          (a) The Committee shall determine the amount of any withholding or
other tax required by law to be withheld or paid by the Company with respect to
any income recognized by the Participant with respect to the Units.
          (b) The Participant shall be required to meet any applicable tax
withholding obligation in accordance with the provisions of the Plan.
          (c) The Committee shall be authorized, in its sole discretion, to
establish such rules and procedures relating to the use of shares of Common
Stock to satisfy tax withholding obligations as it deems necessary or
appropriate to facilitate and promote the conformity of the Participant’s
transactions under the Plan and this Agreement with Rule 16b-3 under the
Securities Exchange Act of 1934, as amended, if such Rule is applicable to
transactions by the Participant.
     1.6 Committee’s Discretion. Notwithstanding any provision of this Agreement
to the contrary, the Committee shall have discretion under Section 7.4(d) of the
Plan to waive any forfeiture of the Units as set forth in Section 1.4 hereof,
the Restricted Period and any other conditions set forth in this Agreement.
     1.7 Defined Terms. Capitalized terms used but not defined in this Agreement
shall have the meanings set forth in the Plan.

2.   REPRESENTATIONS OF THE EXECUTIVE

     The Participant hereby represents to the Company that the Participant has
read and fully understands the provisions of this Agreement and the Plan and his
or her decision to participate

-5-



--------------------------------------------------------------------------------



 



in the Plan is completely voluntary. Further, the Participant acknowledges that
the Participant is relying solely on his or her own advisors with respect to the
tax consequences of this restricted stock unit award.

3.   NOTICES

          All notices or communications under this Agreement shall be in
writing, addressed, if to the Company, at its corporate offices, and, if to the
Participant, at the address contained in the Company’s records. Any such notice
or communication shall be (a) delivered by hand (with written confirmation of
receipt) or sent by a nationally recognized overnight delivery service (receipt
requested) or (b) be sent certified or registered mail, return receipt
requested, postage prepaid, addressed as above (or to such other address as such
party may designate in writing from time to time), and the actual date of
receipt shall determine the time at which notice was given.

4.   ASSIGNMENT; BINDING AGREEMENT

          This Agreement shall be binding upon and inure to the benefit of the
heirs and representatives of the Participant and the assigns and successors of
the Company, but neither this Agreement nor any rights hereunder shall be
assignable or otherwise subject to hypothecation by the Participant.

5.   ENTIRE AGREEMENT; AMENDMENT; TERMINATION

          This Agreement represents the entire agreement of the parties with
respect to the subject matter hereof. The provisions of the Plan are
incorporated in this Agreement in their entirety. In the event of any conflict
between the provisions of this Agreement and the Plan, the provisions of the
Plan shall control. The Agreement may be amended at any time by written
agreement of the parties hereto.

6.   GOVERNING LAW

          This Agreement and its validity, interpretation, performance and
enforcement shall be governed by the laws of the State of Delaware other than
the conflict of laws provisions of such laws.

7.   SEVERABILITY

          Whenever possible, each provision in this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be held to be prohibited by or
invalid under applicable law, then (a) such provision shall be deemed amended to
accomplish the objectives of the provision as originally written to the fullest
extent permitted by law and (b) all other provisions of this Agreement shall
remain in full force and effect.

-6-



--------------------------------------------------------------------------------



 



8.   NO RIGHT TO CONTINUED EMPLOYMENT OR PARTICIPATION; EFFECT ON OTHER PLANS

          This Agreement shall not confer upon the Participant any right with
respect to continued employment by the Company, its Affiliates or its
Subsidiaries or continued participation under the Plan, nor shall it interfere
in any way with the right of the Company, its Affiliates and its Subsidiaries to
terminate the Participant’s employment at any time. Payments received by the
Participant pursuant to this Agreement shall not be included in the
determination of benefits under any pension, group insurance or other benefit
plan of the Company, its Affiliates or any Subsidiaries in which the Participant
may be enrolled or for which the Participant may become eligible, except as may
be provided under the terms of such plans or determined by the Board.

9.   NO STRICT CONSTRUCTION

          No rule of strict construction shall be implied against the Company,
the Committee or any other person in the interpretation of any of the terms of
the Plan, this Agreement or any rule or procedure established by the Committee.

10.   USE OF THE WORD “PARTICIPANT”

          Wherever the word “Participant” is used in any provision of this
Agreement under circumstances where the provision should logically be construed
to apply to the executors, the administrators, or the person or persons to whom
the Units may be transferred by will or the laws of descent and distribution,
the word “Participant” shall be deemed to include such person or persons.

11.   FURTHER ASSURANCES

          The Participant agrees, upon demand of the Company or the Committee,
to do all acts and execute, deliver and perform all additional documents,
instruments and agreements (including, without limitation, stock powers with
respect to shares of Common Stock issued or otherwise distributed in relation to
the Units) which may be reasonably required by the Company or the Committee, as
the case may be, to implement the provisions and purposes of this Agreement and
the Plan.

-7-